Citation Nr: 0806147	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1975 to May 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Paul, Minnesota (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

The Board's June 2005 decision as written precluded effective 
judicial review.  


CONCLUSION OF LAW

The June 2005 Board decision denied the veteran due process 
of law.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A June 2005 decision of the Board denied entitlement to an 
initial evaluation greater than 10 percent for bipolar 
disorder.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
June 2005 Board decision was remanded by the Court by way of 
a Joint Motion for Remand (Joint Motion) in October 2006.

A letter was sent to the veteran and his representative on 
March 21, 2007, in which they were given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
A letter was received from the veteran's representative in 
June 2007, requesting a 60 day extension of the deadline to 
submit additional evidence.  That request was granted later 
in June 2007.  Additional argument, with supporting 
documentation, was received in August 2007, and indicated 
intent to waive the veteran's right to have said evidence 
considered by the RO.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2007).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not 
satisfied its "legal mandate" when it failed to consider 
certain indications of unemployability, and to discuss 
whether the veteran's case should be referred for 
extraschedular consideration with respect to same.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Therefore, the Board finds that its decision 
of June 14, 2005, failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the June 2005decision of the Board must be 
vacated in its entirety, and a new decision must be entered 
as if the June 2005 decision by the Board had never been 
issued.


ORDER

The June 14, 2005 Board decision is vacated.


REMAND

The veteran's appeal for an initial evaluation greater than 
10 percent for bipolar disorder was denied by the Board in 
June 2005.  The October 2006 Joint Motion found that the 
Board had supplied insufficient reasons and bases for its 
decision.  Specifically, the Joint Motion concluded that the 
Board neglected to consider the veteran's contention that he 
was allegedly fired from a second job, and had been passed 
over for promotions, as a result of his service-connected 
disorder; it also stated that the Board failed to consider 
whether the veteran's case should have been referred for 
extraschedular consideration. 


To that end, the Board notes that subsequent to its 2005 
review of the veteran's case, additional written argument and 
medical records concerning the veteran's employability have 
been associated with the claims file.  Review of these 
documents leads the Board to conclude that a new VA 
examination is necessary, as they reflect that the veteran's 
symptomatology may have worsened since his last VA 
examination.  VA's duty to assist includes providing a new 
medical examination when, in part, a veteran asserts or 
provides evidence that a disability has worsened.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 
C.F.R. § 3.326 (a) (2007).  To that end, a medical 
examination must be conducted to determine the current extent 
of the symptomatology of veteran's bipolar disorder.  38 
C.F.R. § 3.159(c) (4) (i); see Littke v. Derwinski, 1 Vet. 
App. 90, 93 (1990).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
her claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO must attempt to obtain, and 
associate with the claims file, all VA 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his attorney must then be given an 
opportunity to respond.  

3.  Once the treatment records 
described above have been obtained and 
associated with the claims file, the 
veteran must be afforded the 
appropriate VA examination to determine 
the current severity of his service-
connected bipolar disorder.  The claims 
file and a copy of this Remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

Specifically, the examiner must provide 
accurate and fully descriptive 
assessments of all psychiatric 
symptoms.  The examiner must comment 
upon the presence or absence, and the 
frequency or severity, of the following 
symptoms due to bipolar disorder: 
depressed mood; anxiety; 
suspiciousness; panic attacks; sleep 
impairment; memory loss; flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; suicidal ideation; obsessional 
rituals which interfere with routine 
activities; intermittently illogical, 
obscure, or irrelevant speech; impaired 
impulse control; spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances; 
impairment in thought processes or 
communication; delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living; 
and disorientation to time or place.  

The examiner must also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning (GAF) 
score, together with an explanation of 
what the score represents in terms of 
the veteran's psychological, social, 
and occupational functioning.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that the 
directives of this Remand have been 
complied with.  If any deficiencies are 
found, the RO must implement corrective 
procedures at once.

6.  Once the preceding actions have 
been completed, the issue on appeal 
must be readjudicated, taking into 
consideration all evidence, to include 
newly acquired treatment records and 
the VA examination report.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran.  After the 
veteran and his attorney have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


